REVENUESHARES ETF TRUST REVENUESHARES ULTRA DIVIDEND FUND Supplement dated December 10, 2015 to the Summary Prospectus dated November 3, 2015, as supplemented December 2, 2015 Effective December 18, 2015, the RevenueShares ETF Trust will change its name to the Oppenheimer Revenue Weighted ETF Trust, and all references to “RevenueShares ETF Trust” will be replaced with “Oppenheimer Revenue Weighted ETF Trust.” Effective December 18, 2015, the RevenueShares Ultra Dividend Fund will change its name to the Oppenheimer Ultra Dividend Revenue ETF, and all references to “RevenueShares Ultra Dividend Fund” will be replaced with “Oppenheimer Ultra Dividend Revenue ETF.” Please retain this Supplement with your Summary Prospectus for future reference.
